In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-21-00013-CV

MAXIE D. GREEN D/B/A A TO Z BAIL          §    On Appeal from the 30th District
BONDS, Appellant                               Court
                                          §
                                               of Wichita County (190,340-A)
                                          §
                                               December 2, 2021
V.                                        §
                                               Memorandum Opinion by Chief
                                          §    Justice Sudderth

                                          §    Concurring Memorandum Opinion
THE STATE OF TEXAS, Appellee                   by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that Maxie D. Green d/b/a A to Z Bail Bonds shall pay all

costs of this appeal, for which let execution issue.




                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth